DETAILED ACTION
Response to Amendment
Responsive to the Request for Continued Examination (RCE) filed April 5, 2021. Claims 1, 10 and 19 were amended. Claims 1, 2, 5, 6, 8-11, 14, 15, and 17-21 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections – Res Judicata
Claims 1, 2, 5, 6, 8-11, 14, 15, and 17-21 are rejected under res judicata in view of the Patent Board decision mailed on July 24, 2020 affirming the rejection under 101 of claims 1, 2, 5, 6, 8-11, 14, 15, and 17-21. The amendment of claims 1, 20, and 19 adding limitations from claim 21 do not amount to significantly more than the abstract idea and does not take the above limitations out of the groupings of abstract ideas. The limitation merely states that the recommendation comprising a selectable link that is configured to initiate an online procedure. Although the selectable link is merely described and not used in the claim, the use of a selectable link is known in the art. Adding this feature into the claims appears to be an attempt to link the use of the judicial exception to a particular technological environment or field of use and therefore is not enough to qualify as "significantly more". Furthermore, there is no teaching in the disclosure of how this would be technically implemented. The required hardware and programming to use a selectable link is known in the art. The additional features in the limitation amount to non-functional descriptive language and do not amount to significantly more.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/RAMSEY REFAI/Primary Examiner, Art Unit 3661